NO. 12-10-00319-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
MICHAEL N. HARMON,
APPELLANT                                        '   APPEAL FROM THE

V.                                               '   COUNTY COURT OF

CHASE HOME FINANCE, LLC,       ' HENDERSON COUNTY, TEXAS
APPELLEE
                      MEMORANDUM OPINION
                          PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on August 23, 2010. Under
rule of appellate procedure 26.1, the notice of appeal must be filed within thirty days after the
judgment is signed. Appellant, Michael Harmon, did not file a motion for new trial. See TEX. R.
APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days after judgment
signed if any party timely files motion for new trial). Therefore, his notice of appeal was due to
have been filed no later than September 22, 2010. Harmon did not file his notice of appeal until
September 23, 2010. Because notice of appeal was not filed on or before September 23, 2010, it
was untimely, and this court has no jurisdiction of the appeal.
       On October 19, 2010, this court notified Harmon pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3 that his notice of appeal was untimely, but that this court would imply a
motion to extend the time for filing the notice of appeal. See Verburgt v. Dorner, 959 S.W.2d
615, 615 (Tex. 1997). Harmon was further informed that the appeal would be dismissed unless,
on or before October 29, 2010, he informed the court in writing of facts that reasonably explain
his need for an extension of time to file the notice of appeal. The deadline for responding to this
court’s notice has expired, and Harmon has not responded to the notice.
         Because this court is not authorized to extend the time for perfecting an appeal
except as provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).1
Opinion delivered November 3, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




         1
             The court also notified Harmon that his appeal was subject to dismissal for failing to pay the
filing fee, failing to file a docketing statement, and designating the incorrect court of appeals. Harmon was
given until October 29, 2010, to correct these defects. Although he failed to do so, we need not address
those matters. See TEX. R. APP. P. 47.1.
                                                      2